245 F.2d 243
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.KOLLER CRAFT PLASTIC PRODUCTS, Inc.
No. 15680.
United States Court of Appeals Eighth Circuit.
March 19, 1957.

Marcel Mallet-Prevost, Asst. General Counsel, National Labor Relations Board, and Stephen Leonard, Associate General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Victor B. Harris and Charles W. Ahner, St. Louis, Mo., for respondent.
PER CURIAM.


1
On motion of counsel for National Labor Relations Board for leave to withdraw, without prejudice, Board's petition for enforcement of order of the Board and certified transcript of record, consideration of petition for enforcement unnecessary and therefore dispensed with, and withdrawal of certified transcript of record granted, all without prejudice.